

116 HR 5715 IH: Petfax Act of 2020
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5715IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Mr. Crist (for himself and Mr. Reschenthaler) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve honesty in pet sales, and for other purposes.
	
 1.Short titleThis Act may be cited as the Petfax Act of 2020. 2.Provision of information to purchasers of dogs and cats (a)DefinitionsIn this section:
 (1)CommissionThe term Commission means the Federal Trade Commission. (2)Covered dog or catThe term covered dog or cat means a dog or cat bred and raised by any dealer that is required to be licensed under section 3 of the Animal Welfare Act (7 U.S.C. 2133).
				(3)Covered seller
 (A)In generalThe term covered seller means— (i)a dealer;
 (ii)a retail pet store; and (iii)any other person that sells, or offers for sale, dogs or cats, including through the internet, for compensation or profit other than on an intermittent basis.
 (B)ExclusionThe term covered seller does not include— (i)a public animal shelter; or
 (ii)an organization— (I)described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code; and
 (II)that is involved in bona fide animal adoption or rescue activities. (4)DealerThe term dealer has the meaning given the term in section 2 of the Animal Welfare Act (7 U.S.C. 2132).
 (5)Financial considerationThe term financial consideration means any payment, including a donation, but does not include— (A)a payment made to a public animal shelter; or
 (B)a payment that is made solely to reimburse a person for the costs of caring for a dog or cat. (6)PurchaserThe term purchaser means a person that—
 (A)is not a dealer; and (B)purchases a covered dog or cat.
 (b)RequirementA covered seller may not sell, or offer for sale, a covered dog or cat, including through the internet, unless, before the purchase of the covered dog or cat, the covered seller provides to the purchaser, in a form prescribed by the Commission—
 (1)information relating to the source of the covered dog or cat, including— (A)the name, address, telephone number, and Department of Agriculture license or registration number (if such a number exists) of—
 (i)the dealer that bred and raised the covered dog or cat, and— (I)the number of dogs and cats bred by such dealer during the prior 2 years; and
 (II)the number of dogs and cats sold by such dealer during the prior 2 years; (ii)the covered seller that acquired the covered dog or cat from the dealer described in clause (i), if any; and
 (iii)each covered seller that acquired the covered dog or cat thereafter, if any; and (B)a listing and description of each violation of the Animal Welfare Act (7 U.S.C. 2131 et seq.), if any, during the prior 2 years by each dealer and covered seller described in clauses (i), (ii), and (iii) of subparagraph (A), as applicable; and
 (2)information relating to the health history of the covered dog or cat, including— (A)the date of birth of covered dog or cat;
					(B)
 (i)if the covered dog or cat has received individual examinations by a licensed veterinarian— (I)the most recent date on which the covered cat or dog received an individual examination by a licensed veterinarian; and
 (II)the name, address, telephone number, and State license number (if such a number exists) of the licensed veterinarian described in subclause (I); or
 (ii)if the covered dog or cat has not received an individual examination by a licensed veterinarian, a statement that the covered dog or cat has not received an examination by a licensed veterinarian; and
 (C)a list of— (i)each vaccine administered to the covered dog or cat;
 (ii)each congenital deformity, disease, disorder, or condition that the covered seller knows, or should reasonably know, affects the covered dog or cat; and
 (iii)each infectious disease, disorder, or condition that the covered seller knows, or should reasonably know, affects the covered dog or cat.
 (c)TransfersA covered seller providing to another covered seller a covered dog or cat that will ultimately be sold to a purchaser shall provide to the other covered seller the information described in subsection (b).
 (d)Application to non-Profit sellersAny organization described in subsection (a)(3)(B)(ii) that acquires a dog or cat in exchange for financial consideration shall disclose to any person seeking to acquire such dog or cat from such organization in exchange for financial consideration—
 (1)the fact that such organization acquired such dog or cat in exchange for financial consideration and the amount of such consideration; and
 (2)the name of the person from which the organization acquired such dog or cat (if known to the organization).
				(e)Regulations
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Commission shall promulgate regulations under section 553 of title 5, United States Code, to carry out this section.
 (2)RequirementsThe regulations under paragraph (1) shall— (A)include the manner and method by which the information described in subsection (b) may be provided to a potential purchaser under that subsection, or to another covered seller under subsection (c), as applicable, to comply with this section; and
 (B)provide that a covered seller that uses a different manner or method than the manner and method described in subparagraph (A) to provide the information described in subsection (b) to a potential purchaser under that subsection, or to another covered seller under subsection (c), as applicable, may not be determined to be in noncompliance with this section solely because of the manner and method used.
 (f)EffectNothing in this section shall preempt any State or local law. 3.Unfair or deceptive acts or practices with respect to the sale of animals for use as pets (a)DefinitionsIn this section:
 (1)Commission; covered sellerThe terms Commission and covered seller have the meanings given those terms in section 2. (2)High-volume breederThe term high-volume breeder means any person that—
 (A)is engaged in the breeding of dogs or cats; and (B) (i)is required to be licensed as a dealer under section 3 of the Animal Welfare Act (7 U.S.C. 2133);
 (ii)keeps on the premises of the person not fewer than 4 breeding dogs or cats; or (iii)during a 1-year period, sells not fewer than 25 dogs or cats that were bred on the premises of the person.
						(b)Unlawful activity
 (1)In generalIt is unlawful to engage in an unfair or deceptive act or practice with respect to any sale of an animal for use as a pet.
 (2)Misrepresentations relating to the source of dogs and catsIt is a violation of paragraph (1) for a covered seller, in selling, or negotiating the purchase or sale of, a dog or cat, to misrepresent where the dog or cat was bred or the source from which the covered seller acquired the dog or cat, including by misrepresenting whether—
 (A)a high-volume breeder bred the dog or cat; or (B)the covered seller acquired the dog or cat from a high-volume breeder.
 (3)Violation of requirement to provide certain informationIt is a violation of paragraph (1) for a covered seller to sell a dog or cat in violation of section 2 on or after the date that is 60 days after the date on which the Commission promulgates regulations under subsection (e)(1) of that section.
				(c)Enforcement by the Commission
 (1)In generalThis section shall be enforced by the Commission under the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
 (2)Unfair or deceptive acts or practicesA violation of this section shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
				(3)Actions by the Commission
 (A)In generalThe Commission shall prevent any person from violating this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section.
 (B)Privileges and immunitiesAny person who violates this section shall be subject to the penalties and entitled to the privileges and immunities provided under the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
					(d)Effect
 (1)Authority preservedNothing in this section shall be construed to limit the authority of the Commission, the Secretary of Commerce, or the Secretary of Agriculture under any other provision of law.
 (2)PreemptionNothing in this section shall preempt any State or local law. 4.Public availability of regulatory recordsNotwithstanding any other provision of law, not later than 90 days after the date of enactment of this Act, the Secretary of Agriculture (referred to in this section as the Secretary) shall maintain and promptly make available to the public in an online searchable database in a machine-readable format on the website of the Department of Agriculture information relating to the administration of the Animal Welfare Act (7 U.S.C. 2131 et seq.) and the Horse Protection Act (15 U.S.C. 1821 et seq.), including—
 (1)the entirety of each report of any inspection conducted, and record of any enforcement action taken, at any time under—
 (A)either of those Acts; or (B)any regulation issued under those Acts;
 (2)with respect to the Animal Welfare Act— (A)the entirety of each annual report submitted by a research facility under section 13 of that Act (7 U.S.C. 2143); and
 (B)the name, address, and license or registration number of each research facility, exhibitor, dealer, and other person or establishment—
 (i)licensed by the Secretary under section 3 or 12 of that Act (7 U.S.C. 2133, 2142); or (ii)registered with the Secretary under section 6 of that Act (7 U.S.C. 2136); and
 (3)with respect to the Horse Protection Act, the name and address of— (A)any person that is licensed to conduct any inspection under section 4(c) of that Act (15 U.S.C. 1823(c)); or
 (B)any organization or association that is licensed by the Department of Agriculture to promote horses through—
 (i)the showing, exhibiting, sale, auction, or registry of horses; or (ii)the conduct of any activity that contributes to the advancement of horses.
					5.Prohibition on issuing licenses to certain persons as a result of license revocation
 (a)Definition of immediate family memberSection 2 of the Animal Welfare Act (7 U.S.C. 2132) is amended by adding at the end the following:  (p)The term immediate family member means, with respect to a dealer—
 (1)a spouse, domestic partner, child, parent, brother, sister, grandparent, or grandchild of the dealer; and
 (2)a spouse or domestic partner of a child, parent, brother, sister, grandparent, or grandchild of the dealer..
 (b)Prohibition on issuing licenses to certain persons as a result of license revocationSection 3 of the Animal Welfare Act (7 U.S.C. 2133) is amended— (1)by striking the section designation and all that follows through The Secretary shall and inserting the following:
					
						3.Licenses
 (a)In generalThe Secretary shall; (2)in subsection (a) (as so designated), in the first sentence, in the first proviso—
 (A)by inserting or renewed after issued; and (B)by striking demonstrated that his facilities and inserting demonstrated through facility inspection that the facilities; and
 (3)by adding at the end the following:  (b)Prohibition on issuing licenses to certain persons as a result of license suspension or revocation (1)In generalThe Secretary shall not issue or renew a license for the purpose of being a dealer of dogs or cats to a person who is an immediate family member of, or who resides at the same address of, a dealer of dogs or cats if—
 (A)the license is for purposes of operating a facility for dogs or cats at a location that the dealer has used as a facility for dogs or cats; and
 (B)within the last 10 years, a license of that dealer has been suspended after notice and opportunity for hearing or revoked pursuant to section 19(a).
 (2)ExceptionParagraph (1) shall not apply to a person described in that paragraph if that person shows by clear and convincing evidence that a dealer described in that paragraph—
 (A)will have no ownership interest in the facility for which that person seeks a license; (B)will play no role in the care of dogs or cats at the facility; and
 (C)will play no role in the management of the facility. (c)Prohibition on issuing licenses to certain legal entities as a result of license suspension or revocation (1)In generalThe Secretary shall not issue or renew a license for the purpose of being a dealer of dogs or cats to any person that is a partnership, firm, joint stock company, corporation, association, trust, estate, or other legal entity if any person who holds an ownership interest in the partnership, firm, joint stock company, corporation, association, trust, estate, or other legal entity—
 (A)previously held a license for purposes of operating a facility for dogs or cats at the same address of the facility for which the license is being sought; and
 (B)within the last 10 years, that license has been suspended after notice and opportunity for hearing or revoked pursuant to section 19(a).
 (2)ExceptionParagraph (1) shall not apply to a person seeking the issuance or renewal of a license described in that paragraph if that person shows by clear and convincing evidence that a person who previously held a license for purposes of operating a facility for dogs or cats described in subparagraph (A) of that paragraph—
 (A)will play no role in the care of dogs or cats at the facility; and (B)will play no role in the management of the facility.
 (d)10-Year bar for suspension or revocation of a license of a dealer of dogs or catsThe Secretary shall not issue or renew a license for the purpose of being a dealer of dogs or cats to a person if—
 (1)within the last 10 years, a license for the purpose of being a dealer of dogs or cats of that person has been suspended after notice and opportunity for hearing or revoked pursuant to section 19(a); and
 (2)the license is for purposes of operating a facility for dogs or cats at a location that the person has used as a facility for dogs or cats.. 
 (c)Revocation of improperly granted licensesSection 19 of the Animal Welfare Act (7 U.S.C. 2149) is amended by adding at the end the following:  (e)Revocation of improperly granted licensesThe Secretary shall revoke a license issued after the date of enactment of this subsection if the Secretary subsequently determines that, at the time of issuance, the issuance of the license violated section 3..
			(d)Regulations
 (1)In generalThe Secretary of Agriculture may prescribe such regulations as the Secretary of Agriculture determines to be necessary to implement the amendments made by this section.
 (2)DeadlineAny regulations under paragraph (1) shall be prescribed not later than 1 year after the date of enactment of this Act.
				